DETAILED ACTION

Response to Amendment
	In view of the arguments and amendments to Claim 1 and cancellation of Claim 21, the previous prior art rejections directed to the claims are withdrawn.  New prior art rejections directed to the claims are set forth below.  These rejections were necessitated by the amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application Publication No. JP 2007-217758 (Ando).
In regards to independent Claim 1 and dependent Claims 3 and 8, Ando teaches a grain-oriented electrical steel sheet having a high-tensile insulating coating that does not contain chromate (¶1) – corresponding to a grain-oriented electrical steel sheet having an insulating film disposed on a surface thereon (instant Claim 1), wherein the chemical composition excludes Cr (instant Claim 3).  Ando further teaches that the insulating coating is mainly composed of a metal phosphate and colloidal silica (¶17), wherein the metal phosphate is at least one selected from Ni, Co, Mn, Zn, Fe, Al, Mg, and Ba (¶18) – corresponding to the insulating film having a chemical composition comprising Si, P, O, and at least one selected from the group consisting of n re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Additionally, where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the Office’s inability to manufacture products or to obtain and compare prior art products.  In re Best, Bolton and Shaw, 195 USPQ 430 (CCPA 1977).
The prior art reference teaches that the insulating coating is mainly composed of a metal phosphate and colloidal silica (¶17), wherein the metal phosphate is at least one selected from Ni, Co, Mn, Zn, Fe, Al, Mg, and Ba (¶18) – corresponding to the insulating film having a chemical composition comprising Si, P, O, and at least one selected from the group consisting of Mg, Ca, Ba, Sr, Zn, Al, Mn, and Co.  Ando further teaches that the crystallinity of the metal phosphate is 60% or less (¶17) – which overlaps with the claimed range of the insulating film having a crystallinity of 20% or more.  Ando further teaches that the baking temperature requires a range of 800-1000 °C.  This is the same method used by applicants to produce the claimed 2P2O7, (MgCo)2P2O7, Co2P2Q7,  cordierite, beta-spodumene, quartz, zircon, a zirconium phosphate-based crystal phase, or a tungsten phosphate-based crystal phase, and a minimum tension provided to the steel sheet by the insulating film at a temperature in a range of 100°C to 200°C is 10.5 MPa or more.  One of ordinary skill in the art would also find it obvious to have exhibited said properties, given that Ando teaches that the degree of crystallinity can be easily controlled by setting the heating rate (¶51).
Ando teaches that one important characteristic of the insulating coating is to exert tension to the steel sheet and improve magnetic properties, improves iron loss properties and reduces the noise of the transformers, as well as reducing magnetostriction (¶4), and that the coating film tension given to the surface of the steel plate is large (¶23).  Ando teaches that the film tension can be significantly increased (¶27) by controlling the crystallinity of the insulating film, as when crystallinity exceeds 60%, a dense film cannot be formed and the film tension and corrosion resistance is reduced (¶36); when crystallinity is low, a film having a smooth surface and high film tension and excellent corrosion resistance can be obtained (¶37).  Ando discloses that when the crystallinity is less than 2%, an insulating film is formed depending on the type of 2, which is equivalent to approximately 10.3 MPa.  Examiner notes that the value of 10.3 MPa is within only ≥1.90% of 10.5 MPa or higher; prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Furthermore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to have increased, and maximized, the tension exerted by the insulating coating on the steel sheet, in order to improve iron loss properties, reduce transformer noise, and reduce magnetostriction, as taught by Ando (¶4).  It is well-settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art.  In re Boesch, 205 USPQ 21 5 (CCPA 1980).  See MPEP 2144.05, Sec. II.  Ando teaches that the invention is concerned with the coating film tension given to the surface of the steel plate is large (¶23), and that it can be increased by controlling the crystallinity to be below 60% (¶¶36-37).  Therefore, one of ordinary skill in the art would have expected the magnetostrictive properties of the grain-oriented electrical steel sheet of Ando to be optimized, namely, to 10.5 MPa or more (instant Claim 1) or in a temperature range of 100 °C to 200 °C, in maximizing the tension exerted by the insulating coating on the steel sheet, which could in turn be controlled and optimized by setting the crystallinity.  One of ordinary skill in the art would have been motivated by improving iron loss, reducing the noise of transformers, and reducing magnetostriction, as taught by Ando, in order to improve performance and signal quality.

In regards to Claim 2, Ando teaches the grain-oriented electrical steel sheet of Claim 1, but is silent regarding the static friction coefficient being in a range of 0.21 or more and 0.50 or less.  However, Ando teaches that if the steel sheets are not able to be laminated smoothly, the workability is poor (¶3), and when the crystallinity is low, a film having a smooth surface and high film tension and excellent in corrosion resistance can be obtained (¶37), and furthermore, when the symmetry of the crystal system is low, continuity with the amorphous state is good, irregularities are hardly formed, and a smooth surface is easily obtained (¶39).  The insulation coating of the grain-oriented steel sheet of Ando would inherently have a static friction coefficient in a range of 0.21 to 0.50, given that it is substantially similar in structure and composition as compared to that of the instant application.
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. MPEP 2112. The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness. MPEP 2112.
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of the invention, but only that the subject matter is in fact inherent in the prior art reference. MPEP, 2112, II. Where applicant claims a composition in terms of function, property, or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. MPEP 2112, III. This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property, or characteristic. Id. 
Id. 
Where the claimed and prior art products are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP 2112.01. A prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. Id. 
Ando sets forth a product that appears to have the same structure and composition, including an insulation film with constituents of Si, P, O, and Al, with a crystallinity of 60% or less which overlaps with the claimed range of 20% or more, and exemplarily, a tension of 10.3MPa where a goal of the invention is to maximize tension applied by the insulation coating.  The instant application teaches that it is preferable for the static friction coefficient to be 0.21 or more and 0.50 or less (¶33) and that examples of controlling static friction coefficient include decreasing the roughness of the surface as a result of increased baking temperature, or a baking time to promote the smoothness of the surface (¶34).  Ando teaches that the baking soaking temperature requires a range of 800 °C or more and 1000 °C or less (¶52) for 10 seconds or more preferably, 20 seconds (¶53), which is substantially similar to the process of the instant .

Claim 2, in the alternative, is rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application Publication No. JP 2007-217758 (Ando) as evidenced by Japanese Patent Application Publication No. JPS 6141778 (Tomoji).
In regards to Claim 2, Ando teaches the grain-oriented electrical steel sheet of Claim 1, but is silent regarding the static friction coefficient being in a range of 0.21 or more and 0.50 or less.  
In the same field of formation of insulating films having superior tension and smoothness properties for grain-oriented electromagnetic steel sheets, Tomoji teaches a method for forming an insulating film of a grain oriented electrical steel sheet excellent in tension and slipperiness (Background of the Invention, ¶1, Page 1).  In regards to the slip resistance coefficient, which is equivalent to the static friction coefficient, FF, Tomoji teaches that the slip resistance coefficient FF value of the steel sheet is extremely small (0.4 or less) when the particle diameter of the colloidal silica is 8 µm or less, and the slip property was very good (Page 4; Figure 2; Table 1) – which overlaps with the claimed range of 0.21 or more and 0.50 or less.  It is well-settled that n re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
As Ando teaches that the colloidal silica used in the present invention preferably has an average particle size of 5 to 35 nm, which falls within the range of 8 µm or less particle diameter of Tomoji that leads to a static friction coefficient of 0.4 or less, the insulating coating of Ando containing colloidal silica of 5-25 nm would inherently exhibit a static friction coefficient of 0.4 or less, which overlaps with the claimed range of 0.21 or more and 0.50 or less.  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. MPEP 2112. The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness. MPEP 2112.
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of the invention, but only that the subject matter is in fact inherent in the prior art reference. MPEP, 2112, II. Where applicant claims a composition in terms of function, property, or characteristic and the composition of the prior art is the same as Id. 
The fact that a certain result or characteristic may occur or be present is not sufficient to establish the inherency of that result or characteristic. In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art. MPEP 2112, IV. The PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his or her claimed product. MPEP 2112, V. Whether based on inherency under 35 U.S.C 102, on prima facie obviousness under 35 U.S.C. 103, jointly or alternatively, the burden is the same. Id. 
Where the claimed and prior art products are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP 2112.01. A prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. Id. 
As Ando sets forth an insulation coating for a grain-oriented steel sheet wherein the particles of colloidal silica range from 5 nm to 35 nm, and Tomoji teaches that colloidal silica particles less than 8 µm can give rise to a FF or static friction coefficient of 0.4 or less, based on Tomoji’s teaching, one of ordinary skill in the art at the effective filing date of the invention would expect the insulation coating of Ando to inherently exhibit a static friction coefficient of 0.4 or less, which overlaps with 0.21 or more and 0.50 or less as claimed in instant Claim 2.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application Publication No. JP 2007-217758 (Ando) as applied to Claims 1 and 3 above, and further in view of United States Patent Application Publication No. US 2014/0245926 (Muraki).  
In regards to Claims 4 and 9, Ando is silent regarding the thickness of the insulating film coating, and does not explicitly teach that the insulating film has an average film thickness in a range of 4.5 µm or less.
In the same field of grain-oriented steel sheets free of chromium in the insulation coating, Muraki teaches a method for producing a grain-oriented electrical steel sheet having an insulation coating using the chromium-free treatment solution (¶1).  Muraki teaches that for a treatment solution for an insulation coating of a grain-oriented electrical steel sheet, at least one component is selected from phosphates of Mg, Ca, Ba, Sr, Zn, Al, and Mn, with colloidal silica in a proportion of 0.5 to 10 mol in terms of silica, and a water-soluble vanadium compound (Claim 1).  Muraki teaches that the thickness of the insulation coating is not particularly limited and preferably about 1 to 5 µm – which overlaps with the claimed range of the insulating film having an average film thickness of 4.5 µm or less.  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Muraki discloses that when the thickness of the insulation coating is less than 1 µm the tension induced can be insufficient, as the tension is proportional to the thickness of the insulation 
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have utilized the thickness of the insulating coating to be between 1 and 5 µm, as taught by Muraki, within the chromium-free insulation coating on the grain-oriented steel sheet of Ando.  One skilled in the art would have been motivated by the desire and expectation of simultaneously ensuring sufficient tension induced by the insulation coating and a sufficient lamination factor, as taught by Muraki, within the insulation coating of Ando in order to improve mechanical properties of the coated grain-oriented electrical steel sheet of Ando.

Claims 1-4 and 8-9 are rejected, in the alternative, under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2014/0245926 (Muraki) in view of Japanese Patent Application Publication No. JP 2007-217758 (Ando).
In regards to independent Claim 1, Muraki teaches a method for producing a grain-oriented electrical steel sheet having an insulation coating using the chromium-free treatment solution (¶1).  Muraki teaches that for a treatment solution for an insulation coating of a grain-oriented electrical steel sheet, at least one component is selected from phosphates of Mg, Ca, Ba, Sr, Zn, Al, and Mn, with colloidal silica in a proportion of 0.5 to 10 mol in terms of silica, and a water-soluble vanadium compound (Claim 1) – corresponding to a grain-oriented steel sheet having an insulating film disposed on a surface thereon, the insulating film having a chemical composition comprising Si, P, O, and at least one selected from the group consisting of Mg, Ca, n re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Muraki discloses that when the thickness of the insulation coating is less than 1 µm the tension induced can be insufficient, as the tension is proportional to the thickness of the insulation coating (¶73).  Muraki additionally teaches that when the thickness is more than 5 µm, the lamination factor may be very low; the thickness of the insulation coating can be adjusted to a target value by controlling the treatment solution concentration, coating conditions, and/or the like (¶73).  Muraki also teaches that the target tension of a steel sheet induced by a coating is 8 MPa or more, wherein the tension depends on the thickness of the coating (¶80).  Additionally, where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the Office’s inability to manufacture products or to obtain and compare prior art products.  In re Best, Bolton and Shaw, 195 USPQ 430 (CCPA 1977).  
2P2O7, (MgCo)2P2O7, Co2P2Q7,  cordierite, beta-spodumene, quartz, zircon, a zirconium phosphate-based crystal phase, or a tungsten phosphate-based crystal phase, and a minimum tension provided to the steel sheet by the insulating film at a temperature in a range of 100°C to 200°C is 10.5 MPa or more.  
However, Muraki does not explicitly teach that the insulating film has a crystallinity of 20% or more (instant Claim 1).
In the same field of grain-oriented steel sheets free of chromium in the insulation coating Ando teaches a grain-oriented electrical steel sheet having a high-tensile insulating coating that does not contain chromate (¶1) – corresponding to a grain-oriented electrical steel sheet having n re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Ando teaches that one important characteristic of the insulating coating is to exert tension to the steel sheet and improve magnetic properties, improves iron loss properties and reduces the noise of the transformers, as well as reducing magnetostriction (¶4), and that the coating film tension given to the surface of the steel plate is large (¶23).  Ando teaches that the film tension can be significantly increased (¶27) by controlling the crystallinity of the insulating film, as when crystallinity exceeds 60%, a dense film cannot be formed and the film tension and corrosion resistance is reduced (¶36); when crystallinity is low, a film having a smooth surface and high film tension and excellent corrosion resistance can be obtained (¶37).  Ando discloses that when the crystallinity is less than 2%, an insulating film is formed depending on the type of metal phosphate and corrosion resistance may be deteriorated (¶37).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have set the crystallinity to be 60% or less, as taught by Ando, within the insulation coating of Muraki.  One skilled in the art would have been motivated by the desire and 

In regards to Claim 2, Muraki in view of Ando teaches the grain-oriented electrical steel sheet of Claim 1, but is silent regarding the static friction coefficient being in a range of 0.21 or more and 0.50 or less.  However, Ando teaches that if the steel sheets are not able to be laminated smoothly, the workability is poor (¶3), and when the crystallinity is low, a film having a smooth surface and high film tension and excellent in corrosion resistance can be obtained (¶37), and furthermore, when the symmetry of the crystal system is low, continuity with the amorphous state is good, irregularities are hardly formed, and a smooth surface is easily obtained (¶39).  The insulation coating of the grain-oriented steel sheet of Muraki in view of Ando would inherently have a static friction coefficient in a range of 0.21 to 0.50, given that it is substantially similar in structure and composition as compared to that of the instant application.
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. MPEP 2112. The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness. MPEP 2112.
Id. 
The fact that a certain result or characteristic may occur or be present is not sufficient to establish the inherency of that result or characteristic. In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art. MPEP 2112, IV. The PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his or her claimed product. MPEP 2112, V. Whether based on inherency under 35 U.S.C 102, on prima facie obviousness under 35 U.S.C. 103, jointly or alternatively, the burden is the same. Id. 
Where the claimed and prior art products are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP 2112.01. A prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. Id. 
Muraki in view of Ando sets forth a product that appears to have the same structure and composition, including an insulation film with constituents of Si, P, O, and Al, with a .

Response to Arguments
Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive. 
Applicant argues that Ando nor Muraki disclose the newly amended features of the crystal phase consisting of one of the crystal phase consisting of one of Zr2P2O7, (MgCo)2P2O7, 2P2Q7, cordierite, beta-spodumene, quartz, zircon, a zirconium phosphate-based crystal phase, or a tungsten phosphate-based crystal phase, and silent with respect to the claimed crystal phase and content of the crystal phase (Applicant’s Arguments, Pages 5-6).
In regards to Applicant’s argument, Examiner notes, as set forth above, regarding Ando’s alleged deficiencies, that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the Office’s inability to manufacture products or to obtain and compare prior art products.  In re Best, Bolton and Shaw, 195 USPQ 430 (CCPA 1977).  The prior art reference teaches that the insulating coating is mainly composed of a metal phosphate and colloidal silica (¶17), wherein the metal phosphate is at least one selected from Ni, Co, Mn, Zn, Fe, Al, Mg, and Ba (¶18) – corresponding to the insulating film having a chemical composition comprising Si, P, O, and at least one selected from the group consisting of Mg, Ca, Ba, Sr, Zn, Al, Mn, and Co.  Ando further teaches that the crystallinity of the metal phosphate is 60% or less (¶17) – which overlaps with the claimed range of the insulating film having a crystallinity of 20% or more.  Ando further teaches that the baking temperature requires a range of 800-1000 °C.  This is the same method used by applicants to produce the claimed product.  In particular, Applicant teaches that it is possible to form the insulating film by mixing at least one selected from phosphates of Mg, Ca, Ba, Sr, Zn, Al, Mn, and Co, and colloidal silica, amongst other optional additives, and finished with a baking treatment (¶27).  Applicant further teaches that such an insulating film is formed at high temperature from 800-1000 °C (¶29), and 2P2O7, (MgCo)2P2O7, Co2P2Q7,  cordierite, beta-spodumene, quartz, zircon, a zirconium phosphate-based crystal phase, or a tungsten phosphate-based crystal phase, and a minimum tension provided to the steel sheet by the insulating film at a temperature in a range of 100°C to 200°C is 10.5 MPa or more.  One of ordinary skill in the art would also find it obvious to have exhibited said properties, given that Ando teaches that the degree of crystallinity can be easily controlled by setting the heating rate (¶51).
Regarding Muraki’s alleged deficiencies, Examiner notes that in a similar vein, Muraki teaches that the insulating coating is mainly composed selected from phosphates of Mg, Ca, Ba, Sr, Zn, Al, and Mn, with colloidal silica in a proportion of 0.5 to 10 mol in terms of silica, and a water-soluble vanadium compound (Claim 1)  – corresponding to the insulating film having a chemical composition comprising Si, P, O, and at least one selected from the group consisting of Mg, Ca, Ba, Sr, Zn, Al, Mn, and Co.  Muraki also teaches that the baking temperature of the steel sheet is preferably 750 °C or higher, wherein the upper limit is preferably 1100 °C.  This is the same method used by applicants to produce the claimed product.  In particular, Applicant teaches that it is possible to form the insulating film by mixing at least one selected from phosphates of Mg, Ca, Ba, Sr, Zn, Al, Mn, and Co, and colloidal silica, amongst other optional additives, and finished with a baking treatment (¶27).  Applicant further teaches that such an insulating film is formed at high temperature from 800-1000 °C (¶29), and such that pyrophosphate crystals are precipitated from heat treatment (¶31).  Consequently, absent a showing to the contrary, it 2P2O7, (MgCo)2P2O7, Co2P2Q7,  cordierite, beta-spodumene, quartz, zircon, a zirconium phosphate-based crystal phase, or a tungsten phosphate-based crystal phase, and a minimum tension provided to the steel sheet by the insulating film at a temperature in a range of 100°C to 200°C is 10.5 MPa or more.  
Therefore, for the reasons set forth above, the products of Ando, or Muraki in view of Ando, would inherently exhibit the newly amended properties as claimed, given that they are formed by a substantially similar process which, as taught by the instant specification, leads to said crystal phases as claimed from the metal phosphate constituents.  Thus, Applicant has not provided sufficient evidence on the record to show that the products of Ando, or Muraki in view of Ando, would not necessarily exhibit and result in the same product as that instantly claimed.
Therefore, Applicant’s argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN CT LI/
Examiner
Art Unit 1784

 

/Daniel J. Schleis/Primary Examiner, Art Unit 1784